This case involves the same questions as the case of Colvin et al. against City of Tulsa et al., No. 13727, which is a companion case to No. 13726, this day decided. (ante, p. 209). This case, as in the Colvin Case, is a suit to enjoin the city of Tulsa from making certain improvements in the way of paving, curbing, etc., in the city of Tulsa. A demurrer was sustained by the trial court to the petition, on the ground that the case was barred by the statute of limitation; and in the Colvin Case we sustain the judgment of the trial court and affirmed the case. The same argument and citations of authorities in that case are applicable to this case, and on the authority of that case, this case is also affirmed.
By the Court: It is so ordered.